FILED
                           NOT FOR PUBLICATION
                                                                            FEB 15 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ERICA ADAM,                               No. 15-60033

              Debtor,                            BAP No. 14-1416


ERICA ADAM,                                      MEMORANDUM*

              Defendant–Appellant,

 v.

GREGORY LEE DOBIN,

              Plaintiff–Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Pappas, Kirscher, and Taylor, Bankruptcy Judges, Presiding

                           Submitted February 6, 2017**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER, DAVIS,*** and MURGUIA, Circuit Judges.

      Erica Adam appeals the decision of the Bankruptcy Appellate Panel

affirming the bankruptcy court’s judgment. The bankruptcy court found that a

state court judgment debt for attorneys’ fees that Adam owes her former husband,

Gregory Lee Dobin, is not dischargeable in bankruptcy. We have jurisdiction

pursuant to 28 U.S.C. § 158(d)(1). Having reviewed the bankruptcy court’s

findings of fact for clear error and its legal conclusions de novo, In re EPD Inv.

Co., LLC, 821 F.3d 1146, 1150 (9th Cir. 2016), we affirm.

      “Debts incurred in a divorce proceeding are generally nondischargeable in

bankruptcy.” Renfrow v. Draper, 232 F.3d 688, 693 (9th Cir. 2000) (footnote

omitted) (citing 11 U.S.C. § 523(a)(15)). Section 523(a)(15) of the Bankruptcy

Code has three elements: the debt must (1) be owed “to a spouse, former spouse, or

child of the debtor”; (2) not be “a domestic support obligation”; and (3) be incurred

“in the course of a divorce or separation or in connection with a separation

agreement, divorce decree or other order of a court of record, or a determination

made in accordance with State or territorial law by a governmental unit.”

11 U.S.C. § 523(a)(15). The attorneys’ fees debt plainly meets the first two



      ***
            The Honorable Andre M. Davis, United States Circuit Judge for the
U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
                                          2
elements—it is a debt that Adam owes to her former spouse, Dobin, and it is not a

domestic support obligation. See Rivera v. Orange Cty. Prob. Dep’t, 832 F.3d
1103, 1106 (9th Cir. 2016) (stating that a domestic support obligation is a debt “in

the nature of alimony, maintenance, or support”). The attorneys’ fees debt also

meets the third element. The attorneys’ fees were awarded by a California family

court in an action in which Adam sought dissolution of her marriage to Dobin.

Therefore, the debt was incurred in the course of a divorce and falls within the

plain language of § 523(a)(15). See In re Taylor, 737 F.3d 670, 680–81 (10th Cir.

2013).

      Adam does not directly dispute the bankruptcy court’s conclusion that the

attorneys’ fees debt falls within the language of § 523(a)(15). Instead, she mounts

a collateral challenge on the validity of the state court judgment that awarded the

fees, arguing that Dobin committed extrinsic fraud on the state court. However,

Adam fails to identify how Dobin’s actions prevented her from presenting her

claim in state court. Accordingly, Adam seeks “a de facto appeal from a state court

judgment,” and her claim is barred by the Rooker–Feldman doctrine. See Reusser

v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008).

      AFFIRMED.




                                          3